Citation Nr: 1125181	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  04-14 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to basic eligibility for educational assistance benefits under Chapter 30, Title 30, United States Code.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active service from November 8, 2000 to November 7, 2002.  

This matter is on appeal from a January 2003 decision of the Education Office at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Board notes that the Veteran's appeal was previously remanded in August 2007, June 2009 and June 2010 for additional development, specifically to obtain the Veteran's service personnel records.  The Board finds that, although a full copy of the Veteran's service personnel records do not appear to have been associated with the claims file, sufficient records have been obtained in order for the Board to render a full and fair decision in this case.  The Board finds, therefore, that substantial compliance has been met with regard to the prior remands, see Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998); and it may proceed to adjudicate the Veteran's claim without prejudice to her.


FINDINGS OF FACT

1.  The Veteran was discharged from active duty with the Army with service of less than three years due to unsatisfactory performance in that she had two consecutive failures of the Army physical fitness test and was without medical limitation at that time.

2.  The Veteran's discharge was not the result of a service-connected disability, a preexisting medical condition not characterized as a disability, hardship, the convenience of the Government after serving not less than 30 months of continuous active duty, involuntarily for convenience of the Government as a result of a reduction in force, or for a physical or mental condition not characterized as a disability and not the result of her own willful misconduct but which interfered with her performance of duty.


CONCLUSION OF LAW

The criteria for basic eligibility for receiving educational assistance benefits under the provisions of Chapter 30, Title 38, United States Code (Montgomery GI Bill), have not been met.  38 U.S.C.A. §§ 3011, 5107(b) (West 2002); 38 C.F.R. § 20.7042 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031 and 21.1032.  In this case, however, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  VA's duties to notify and assist the Veteran do not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating his claim.  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.

The governing legal criteria, as pertinent to this particular case, specify that in order to be eligible to received educational benefits under Chapter 30, an individual must have first become a member of the Armed Forces or first entered on active duty as a member of the Armed Forces after June 30, 1985.  38 U.S.C.A. § 3011(a)(1)(A); 38 C.F.R. § 21.7042(a)(1).  In this case the Veteran entered active duty in November 2000, and so the first requirement of 38 U.S.C.A. § 3011 and 38 C.F.R. § 21.7042(a) is satisfied.

Further, the individual must also have served an obligated period of active duty.  In the case of an individual with an obligated period of service of three years or more, the individual must have completed at least three years of continuous active duty; or in the case of an individual whose initial obligated period of service is less than three years, served at least two years of continuous active duty.  38 C.F.R. § 21.7042(a)(2).  In the present case, the Veteran's initial obligation period was five years.  She served on continuous active duty from November 8, 2000, to November 7, 2002, a period of only 24 months.  Thus, the Veteran did not serve at least three years (36 months) of her initial obligated period of service, and she does not meet the basic eligibility requirements for Chapter 30 benefits.  

However, an individual need not have served the requisite amount of time if he or she was discharged or released from active duty for any one of the following reasons:  (i) for a service-connected disability; (ii) for a medical condition which preexisted service on active duty and which VA determines is not service connected; (iii) under 10 U.S.C. 1173 (hardship discharge); (iv) for convenience of the government (A) after completing at least 20 continuous months of active duty of an obligated period of active duty that is less than three years, or (B) after completing 30 continuous months of active duty of an obligated period of active duty that is at least three years; (v) involuntarily for the convenience of the government as a result of a reduction in force, as determined by the Secretary of the military department concerned in accordance with regulations prescribed by the Secretary of Defense or by the Secretary of Transportation with respect to the Coast Guard when it is not operating as a service in the Navy; or (vi) for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty, as determined by the Secretary of each military department in accordance with regulations prescribed by the Secretary of Defense or by the Secretary of Transportation with respect to the Coast Guard when it is not operating as a service in the Navy.  38 C.F.R. § 21.7042(a)(5). 

The Veteran's service records show she was discharged under Separation Authority, Army Regulation 635-200, Chapter 13, with a Separation Code of JHJ given.  The narrative reason for separation was "Unsatisfactory Performance."  Service personnel records obtained demonstrate that the Veteran failed three consecutive Army physical fitness tests (APFT) from September 2002 through November 2002.  Separation procedures were initiated after she failed the second APFT in October 2002.  A memorandum from the Veteran's commanding officer to the Commander of her battalion set forth that she was recommending that the Veteran be separated from the Army prior to expiration of her current term of service under the provisions of AR 635-200, Chapter 13, Section I, Paragraph 13-2(e).  The specific factual reason for the recommended action was that:  "On 24 Sep 02, soldier failed a record Army physical fitness test.  On 8 Oct 02, soldier failed a second consecutive record Army physical fitness test.  Soldier had no medical limitations that prohibited her taking the Army physical fitness test."  Description of rehabilitative attempts indicated that she had been counseled, and through subsequent behavior, had demonstrated a lack of acceptance of rehabilitative measures.  Thus, her commanding officer concluded that rehabilitation would not be in the best interests of the Army as it would not produce a quality soldier.

The Board notes that Chapter 13 of Army Regulation 635-200 deals with separations for unsatisfactory performance.  Section I, Paragraph 13-2(e) states, in relevant part, that:  "Initiation of separation proceedings is required for Soldiers without medical limitations who have two consecutive failures of the Army physical fitness test per AR 350-1 ...."  Furthermore, the evidence of record indicates that separation code "JHJ" means an unsatisfactory performance and is under the category of a "non-COG (Other)" type of separation (i.e., non-convenience of the Government).  

The Board notes that the Veteran's service treatment records show that she was diagnosed to have compression syndrome (alternatively diagnosed as patellofemoral pain syndrome) in both knees during service.  A treatment note and report dated October 4, 2002, indicates she had undergone physical therapy and had been on profile for this problem, which had helped, but she still reported problems going up stairs and running up hill.  The physician determined that the Veteran was fit for duty.  The next item in the service treatment records is the Veteran's separation examination dated October 15, 2002.  Although the Report of Medical History demonstrates the Veteran reported a history of knee trouble and an explanation notes she had RPPS (retropatellar pain syndrome) in both knees, the examiner's comments were that this had decreased with PT (physical therapy).  In addition, the Report of Medical Examination demonstrates that the examiner failed to find any abnormalities relating to the Veteran's lower extremities, especially her knees.  In fact, under Summary of Defects and Diagnoses, the examiner stated "nl exam" meaning this was a normal examination.  Finally, the examiner gave a "1" physical profile of the Veteran's lower extremities.  

Consequently, the evidence establishes that the Veteran was discharged from active service in the Army as a result of unsatisfactory performance due to her two consecutive failures of the APFT and that such failures were found to be not the result of any physical limitation.  The Board acknowledges that the Veteran was treated for a problem with her knees and was on profile for a while in 2002 (as shown on the APTF Scorecard for the months of May through July of 2002), but at the time of the September and October 2002 APFTs, she was not on profile and there is no showing she had any limitations.  In fact, the evidence shows she was taken off profile and released to full duty.  Thus, the Board cannot find, as the Veteran argues, that she was discharged from service due to a physical condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty.  

In addition, it is clear that none of the other alternative criteria have been met.  There is no evidence to establish that her discharge was the result of a service-connected disability (the Board notes she has not been service-connected for any knee disability); a medical condition that preexisted service; hardship; or the convenience of the Government (whether voluntary or involuntary).

As the legal criteria for establishing basic eligibility for Chapter 30 benefits have not been met, the law is controlling in this case, and VA has no authority to make changes thereto under the facts of the present case.  The Board is bound by the laws and regulations applicable to the benefit sought.  See 38 C.F.R. § 19.5.  Consequently, there is no legal basis for entitlement to a greater benefit under controlling laws and regulations, and the Veteran's claim lacks legal merit and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to basic eligibility for educational assistance benefits under Chapter 30, Title 30, United States Code, is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


